                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:14CR250

       vs.
                                                     ORDER ON APPEARANCE FOR
MELISSA S. EDWARDS,                                SUPERVISED RELEASE VIOLATION

                      Defendant.


       The defendant appeared before the court on June 11, 2019 regarding a Petition
for Offender Under Supervision [71]. Alton E. Mitchell represented the defendant. Jody
B. Mullis represented the government.       The defendant was advised of the alleged
violations of supervised release, right to retain or appointment of counsel, and any right
to a preliminary hearing in accordance with Federal Rule of Criminal Procedure
32.1(a)(3).
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as
alleged in the petition to believe the defendant violated the terms of supervised release
and the defendant should be held to answer for a final dispositional hearing. Fed. R.
Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final dispositional
hearing before Senior Judge Smith Camp in Courtroom 2, Third Floor, Roman L. Hruska
Federal Courthouse, 111 South 18th Plaza, Omaha, Nebraska, on August 1, 2019 at 9:30
a.m.
       The government moved for detention based upon risk of flight and danger. The
defendant is not in federal custody and requests a detention hearing upon coming into
federal custody. The defendant shall be afforded the right to a detention hearing upon
coming into federal custody and the government's motion for detention is held in
abeyance. Having received notice of her return to the custody of Iowa state authorities
pending the disposition of this matter and having waived an opportunity for hearing in this
matter pursuant to the Interstate Agreement on Detainers, 18 U.S.C. app § 9(2), the U.S.
Marshal is authorized to return the defendant to the custody of Iowa state authorities
pending the final disposition of this matter and the U.S. Marshal for the District of
Nebraska is directed to place a detainer with the correctional officer having custody of the
defendant.


       IT IS SO ORDERED.


       Dated this 12th day of June, 2019.

                                                 BY THE COURT:

                                                 s/ Susan M. Bazis
                                                 United States Magistrate Judge




                                             2
